DETAILED ACTION
This action is in response to amendments received on 3/12/2021. Claims 1-20 were previously pending with claims 18-20 being withdrawn from consideration. Claim 16 has been amended, claims 18-20 canceled and new claims 21-23 added. A complete action on the merits of claims 1-17 and 21-23 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Houser (US Pub. No. 2009/0036914), in view of Winer (US Pub. No. 2017/0056056).
Regarding Claim 1, Houser teaches method of limiting an ultrasonic blade temperature of a surgical instrument with an ultrasonic blade configured to apply ultrasonic energy to tissue ([0042]), the method comprising:
(a)    increasing the temperature of the ultrasonic blade toward an upper temperature limit ([0042]); and (c)  limiting the temperature of the ultrasonic blade to the upper temperature limit (“keeping them at a predetermined temperature” in [0045]); however, Houser teaches “the temperature of the ultrasonic end effector may be controlled by employing end effector temperature measurement as a feedback mechanism and infusing water or another cooling fluid into the end effector to maintain or control the temperature of the end effector. Infusing water at a specified temperature keeps the end effector at that temperature and absorbs excess energy from the system that would otherwise desiccate the tissue. The end effector temperature may be measured using frequency change of the system or by direct measurement of the end effector sheath temperature. End effector temperature may be controlled by infusing a cooling fluid through the end effector. The cooling fluid may be employed to cool the ultrasonic end effector and to heat the coaptation pad side of the instrument” in [0049] and “Lowering the temperature adjusting at least one power parameter of the ultrasonic energy in response to reaching a predetermined frequency parameter change threshold in the ultrasonic blade.
In the same field of invention, Wiener teaches “The control circuit 1002 may monitor the electrical signal provided by the generator 1004. As described, a decrease in the frequency of the electrical signal may indicate an increase in the temperature of the end effector 1008 as well as an increase in its displacement. When the control circuit 1002 senses a decrease in the frequency of the electrical signal it may command the generator 1004 to reduce the current amplitude of the electrical signal. The current amplitude of the electrical signal may be reduced by an amount suitable to keep the frequency of the end effector 1008 substantially constant resulting in a substantially constant temperature of the end effector 1008” in [0088]. Since the two teachings involve correlating the frequency to temperature and the two methods of adjusting at least one parameter of the ultrasonic power as disclosed by Winer and  adjusting a flow rate of fluid as disclosed by Houser are two known methods of lowering the temperature of a blade during use that produces the same expected results, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute one for the other such as reducing the current amplitude of the electrical signal in Houser’s invention in order to reach the same 
Regarding Claim 2, Houser teaches further comprising:
(a) measuring a first ultrasonic frequency of the ultrasonic blade; 
(b) measuring a second ultrasonic frequency of the ultrasonic blade after measuring the first ultrasonic frequency; and
(c) calculating a frequency parameter change between the measured first and second ultrasonic frequencies of the ultrasonic blade ([0106]-[0107] and [0113]-[0115]).
Regarding Claim 3, Houser teaches wherein the first ultrasonic frequency of the ultrasonic blade is an initial ultrasonic frequency of the ultrasonic blade ([0045] teaches “the temperature of an ultrasonic end effector may be approximately determined while in use by measuring the resonant frequency of the ultrasonic system and correlating variations in the end effector frequency with the end effector temperature. For example, as the temperature of the end effector increases, the frequency drops” and [0049] teaches “The end effector temperature may be measured using frequency change of the system”; thereby, the first frequency measured is here interpreted to be an initial frequency set point in which the frequency change is determined based upon).
Regarding Claim 4, Houser teaches further comprising correlating the frequency parameter change of the ultrasonic blade to the temperature of the ultrasonic blade ([0045]).
Regarding Claim 5, Houser teaches wherein correlating the frequency parameter change further includes correlating the frequency parameter change of the ultrasonic blade to the temperature of the ultrasonic blade based on a plurality of predetermined data correlations of 
Regarding Claim 6, Houser teaches further comprising determining that the temperature of the ultrasonic blade has increased to the upper temperature limit ([0042]-[0048]).
Regarding Claim 7, Houser teaches wherein limiting the temperature of the ultrasonic blade further includes limiting the temperature of the ultrasonic blade to thereby inhibit transection of a tissue (“To create strong anastomoses of the tissue, the temperature of the end effector and the tissue should be maintained or regulated at or below approximately 50.degree. C. to allow for the creation of a coagulum to seal the tissues together without desiccating the tissues” in [0042], also see [0045]-[0048]).
Regarding Claim 8, Houser teaches further comprising measuring a third ultrasonic frequency of the ultrasonic blade ([0106] teaches “The temperature of the end effector 324 may be measured using frequency change of the system” and “The controller 67 and/or the generator 12 may be employed to measure the frequency changes of the end effector”; however, it is not clear as though how many measurements of the frequency is taken to determine the frequency change). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to take at least 3 measurements for a more accurate results of the frequency change to better control the temperature of the blade in response to the indicated frequency change.
Regarding Claim 9, Houser teaches further comprising determining that a tissue engaged with the ultrasonic blade is not sealed ([0009] teaches “As the temperature of the end effector increases with use, there exists the likelihood that the tissues will desiccate without forming a proper seal” and in [0049] and [0106], Houser teaches “in one embodiment, the temperature of the ultrasonic end effector may be controlled by employing end effector temperature measurement as a feedback mechanism and infusing water or another cooling fluid into the end effector to maintain or control the temperature of the end effector. Infusing water at a specified temperature keeps the end effector at that temperature and absorbs excess energy from the system that would otherwise desiccate the tissue”; therefore, if the temperature feedback indicates the tissue has desiccated, it shows that the tissue is not sealed; otherwise, if the temperature is controlled and the feedback indicates the temperature kept at the predetermined temperature, it is assumed that at the end of the procedure, the tissue is sealed).
Regarding Claim 10, Houser teaches further comprising: (a) determining that the third ultrasonic frequency of the ultrasonic blade reached the predetermined frequency parameter change threshold (measuring the frequency throughout the procedure to calculate the blade’s temperature); and in view of the teachings of Winer in [0088] as applied above, (b) further adjusting the at least one power parameter of the ultrasonic energy in response to reaching the predetermined frequency parameter change threshold in the ultrasonic blade.
Regarding Claim 11, Houser teaches constantly measuring the frequency and calculating the temperature of the blade based on that and thus, given the broadest reasonable interpretation, one of such frequencies is here interpreted to be a third frequency such that a change of the frequency would reflect the temperature of the baled; therefore, Houser teaches: 
Regarding Claim 12, Houser teaches further comprising determining that a tissue engaged with the ultrasonic blade is sealed ([0009] teaches “As the temperature of the end effector increases with use, there exists the likelihood that the tissues will desiccate without forming a proper seal” and in [0049] and [0106], Houser teaches “in one embodiment, the temperature of the ultrasonic end effector may be controlled by employing end effector temperature measurement as a feedback mechanism and infusing water or another cooling fluid into the end effector to maintain or control the temperature of the end effector. Infusing water at a specified temperature keeps the end effector at that temperature and absorbs excess energy from the system that would otherwise desiccate the tissue”; therefore, if the temperature feedback indicates the tissue has desiccated, it shows that the tissue is not sealed; otherwise, if the temperature is controlled and the feedback indicates the temperature kept at the predetermined temperature, it is assumed that at the end of the procedure, the tissue is sealed. Also see “Various 
Regarding Claim 13, Houser teaches further comprising terminating the ultrasonic energy based on the determination that the tissue engaged with the ultrasonic blade is sealed ([0009] teaches “As the temperature of the end effector increases with use, there exists the likelihood that the tissues will desiccate without forming a proper seal” and in [0049] and [0106], Houser teaches “in one embodiment, the temperature of the ultrasonic end effector may be controlled by employing end effector temperature measurement as a feedback mechanism and infusing water or another cooling fluid into the end effector to maintain or control the temperature of the end effector. Infusing water at a specified temperature keeps the end effector at that temperature and absorbs excess energy from the system that would otherwise desiccate the tissue”; therefore, if the temperature feedback indicates the tissue has desiccated, it shows that the tissue is not sealed; otherwise, if the temperature is controlled and the feedback indicates the temperature kept at the predetermined temperature, it is assumed that at the end of the procedure, the tissue is sealed and the delivery of energy is terminated. Also see “Various embodiments of ultrasonic surgical instruments provide hemostatis with minimal lateral thermal damage to the tissue” in [0042]).
Regarding Claim 14, Houser teaches wherein limiting the temperature of the ultrasonic blade further includes inhibiting damage to a clamp arm configured to compress a tissue against the ultrasonic blade (“This mechanism may be employed to adjust the temperature of the blade 1142 and/or the coaptation pad 1146” in [0129]).
Regarding Claim 15, Houser teaches further comprising setting the predetermined frequency parameter change threshold ([0106] teaches “The temperature of the end effector 324 may be measured using frequency change of the system” and “The controller 67 and/or the generator 12 may be employed to measure the frequency changes of the end effector” thereby, there must be some limit or threshold set where the controller would activate the infusion of fluid based upon in order to cool the temperature of the blade in response to the measured frequency change).
Regarding Claim 16, Houser teaches a method of determining an ultrasonic blade temperature of a surgical instrument having an ultrasonic blade configured to be driven by an ultrasonic energy ([0042]), the method comprising:
(a)    measuring a first ultrasonic frequency of the ultrasonic blade;
(b)    measuring a second ultrasonic frequency of the ultrasonic blade after measuring the first ultrasonic frequency;
(c)    calculating a frequency parameter change between the measured first and second ultrasonic frequencies of the ultrasonic blade ([0106]-[0107] and [0113]-[0115]); and
(d)  correlating the frequency parameter change of the ultrasonic blade to the temperature of the ultrasonic blade to thereby determine the temperature of the ultrasonic blade ([0045]); however, Houser teaches “the temperature of the ultrasonic end effector may be controlled by employing end effector temperature measurement as a feedback mechanism and infusing water or another cooling fluid into the end effector to maintain or control the temperature of the end effector. Infusing water at a specified temperature keeps the end effector at that temperature and absorbs excess energy from the system that would otherwise adjusting at least one power parameter of the ultrasonic energy based on the determined temperature of the ultrasonic blade.
In the same field of invention, Winer teaches “The control circuit 1002 may monitor the electrical signal provided by the generator 1004. As described, a decrease in the frequency of the electrical signal may indicate an increase in the temperature of the end effector 1008 as well as an increase in its displacement. When the control circuit 1002 senses a decrease in the frequency of the electrical signal it may command the generator 1004 to reduce the current amplitude of the electrical signal. The current amplitude of the electrical signal may be reduced by an amount suitable to keep the frequency of the end effector 1008 substantially constant resulting in a substantially constant temperature of the end effector 1008” in [0088]. Since the two teachings involve correlating the frequency to temperature and the two methods of adjusting at least one parameter of the ultrasonic power as disclosed by Winer and  adjusting a flow rate of fluid as disclosed by Houser are two known methods of lowering the temperature of a blade during use 
Regarding Claim 17, Houser teaches wherein correlating the frequency parameter change further includes correlating the frequency parameter change of the ultrasonic blade to the temperature of the ultrasonic blade based on a plurality of predetermined data correlations of blade temperature to frequency parameter stored on a controller of the surgical instrument ([0130]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Winer (US Pub. No. 2017/0056056) in view of Houser (US Pub. No. 2009/0036914).
Regarding Claim 16, Winer teaches a method of determining an ultrasonic blade temperature of a surgical instrument having an ultrasonic blade configured to be driven by an ultrasonic energy ([0086]), the method comprising:
(d)  correlating the frequency parameter change of the ultrasonic blade to the temperature of the ultrasonic blade to thereby determine the temperature of the ultrasonic blade (“the control circuit may modify a current amplitude of the electrical signal in response to a change in a vibration frequency of the end effector” in [0009] and [0086]-[0089]); Although it is assumed that a change in a vibration frequency of the end effector is calculated by measuring a first ultrasonic frequency of the ultrasonic blade, measuring a second ultrasonic frequency of 
In the same field of invention, Houser teaches “the temperature of an ultrasonic end effector may be approximately determined while in use by measuring the resonant frequency of the ultrasonic system and correlating variations in the end effector frequency with the end effector temperature. For example, as the temperature of the end effector increases, the frequency drops. The correlation between frequency shift or drift due to temperature variations may be determined empirically by experimentation or design parameters and programmed into the ultrasonic signal generator or in an electronic controller coupled to the ultrasonic instrument and/or the generator. In one embodiment, a technique measures the frequency of the ultrasonic system and utilizes this information to adjust the flow of fluid into the surgical area to adjust the temperature of the end effectors” in [0045], also see [0113]-[0115]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to detect “a change in a vibration frequency of the end effector” of Winer by the specific steps of (a)    measuring a first ultrasonic frequency of the ultrasonic blade; (b)    measuring a second ultrasonic frequency of the ultrasonic blade after measuring the first ultrasonic frequency; and (c)    calculating a frequency parameter change between the measured first and second ultrasonic frequencies of the ultrasonic blade disclosed by Houser in order to accurately determine the temperature of the blade in response to the change in a vibration frequency of the end effector for an accurate control of the temperature.
Regarding Claim 17, Winer in view of Houser teaches wherein correlating the frequency parameter change further includes correlating the frequency parameter change of the ultrasonic blade to the temperature of the ultrasonic blade based on a plurality of predetermined data correlations of blade temperature to frequency parameter stored on a controller of the surgical instrument (see [0130] of Houser).

Allowable Subject Matter
Claims 21-23 are allowed. The closest prior art Houser and Winer teach the invention as applied above, but neither alone or in any combination teach the combination of limitations of claim 21 including but not limited to the steps of (a)    activating the ultrasonic energy to initiate sealing of the tissue; (b)    measuring an initial ultrasonic frequency of the ultrasonic blade; (c)    measuring a first interrogation ultrasonic frequency of the ultrasonic blade; (d)    calculating a frequency parameter change based on the measured initial ultrasonic frequency and the measured first interrogation ultrasonic frequency; (e)    correlating the calculated frequency parameter change to a current temperature of the ultrasonic blade based on a plurality of predetermined data correlations of blade temperature to frequency parameter change; (f)    determining whether the current temperature of the ultrasonic blade has reached a predetermined temperature limit; (g)    in response to determining that the current temperature of the ultrasonic blade has reached the predetermined temperature limit, setting a predetermined frequency parameter change threshold; and (h)    adjusting at least one power parameter of the ultrasonic energy to limit the ultrasonic energy to the predetermined frequency parameter change threshold.
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are on the grounds that “the art of record fails to teach or render obvious all of the limitations recited in independent claim 1. For instance, Applicant notes that independent claim 1 recites “(b) adjusting at least one power parameter of the ultrasonic energy in response to reaching a predetermined frequency parameter change threshold in the ultrasonic blade.” The combined art of record fails to teach these limitations. Moreover, the Office has failed to articulate a rationale as to why a person having ordinary skill in the art would have modified the teachings of the combined art of record to include the above-noted limitations.” Applicant’s arguments have been considered, but not found persuasive.
Examiner respectfully maintains that the combination of Houser and Winer teach the claimed invention as applied above. It is noted that since both references are in the same field of invention of using ultrasonic vibrations to treat tissue while lowering or maintaining the temperature of an ultrasonic blade below a threshold, substituting a known controller for another or implementing the program of Winer in the Houser's reference would not only ruin the usability of the instrument, but would simplify it since now rather than only using fluid to lower the temperature one could manipulate the power to lower the temperature once a certain frequency is reached in order to further protect the surrounding tissue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794